SPOTTSWOOD W. ROBINSON, III, Circuit Judge,
concurring:
In the understanding that we are not directing the District Court to decide presently whether any or all of the nonconfidential documents involved in this subpoena enforcement suit are agency records subject to the Freedom of Information Act, but only to explore whether existing Commission policy is to treat all subpoenaed materials — whatever their character or future disposition — as such agency records and if so whether such a policy contravenes our recent Goland and Forsham rulings, I join in the court’s opinion.